          Case 1:20-cr-00031-NONE-SKO Document 56 Filed 06/26/20 Page 1 of 2


 1   Victor M. Perez, SBN 114381
     THE PEREZ LAW FIRM
 2   1304 W. Center Avenue
     Visalia CA 93291
 3   Telephone: (559) 625-2626
     Facsimile: (559) 625-3064
 4
     Attorney for Defendant DIEGO GARCIA LUA
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:20-CR-00031 NONE SKO
12                                 Plaintiff,            STIPULATION RE HEARING DATE ON
                                                         MOTION FOR BAIL REVIEW
13                           v.
14   DIEGO LUA-GARCIA,
15                                 Defendants.
16

17

18          It is hereby stipulated by and between McGregor W. Scott, United States Attorney, Kathleen

19   Anne Servatius, Assistant United States Attorney and Victor M. Perez, Attorney for Defendant that the

20   Motion to Revoke the Pretrial Detention Order filed on May 25, 2020, in this matter (subsequently

21   converted to a motion for bail review by the Honorable Stanley A. Boone) be continued from June 29,

22   2020 at 2:00 p.m. until July 6, 2020 at 2:00 p. m, before the duty judge.

23    Dated: June 26, 2020                                 MCGREGOR W. SCOTT
                                                           United States Attorney
24
                                                           /s/ Kathleen A. Servatius
25                                                         KATHLEEN A. SERVATIUS
26                                                         Assistant United States Attorney
                                                           2500 Tulare Street, Suite 4401
27                                                         Fresno, California 93721
                                                           Telephone: (559) 497-4000
28                                                         Facsimile: (559) 497-4099




30
          Case 1:20-cr-00031-NONE-SKO Document 56 Filed 06/26/20 Page 2 of 2


 1

 2   DATED: June 26, 2020                         /s/ Victor Perez
                                                  Victor Perez, Attorney for Diego Lua-Garcia
 3
                                                  THE PEREZ LAW FIRM
 4                                                1304 W. Center Avenue
                                                  Visalia CA 93291
 5                                                Telephone: (559) 625-2626
                                                  Facsimile: (559) 625-3064
 6

 7                                                   ORDER
 8            IT IS HEREBY ORDERED that the Motion for Bail Review hearing shall take place on July 6,
 9
     2020, at 2:00 p.m. before the duty magistrate judge.
10

11
     IT IS SO ORDERED.
12

13   Dated:     June 26, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28



30
